Citation Nr: 1213773	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by joint aches, to include as due to an undiagnosed illness associated with Gulf War service, and to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active duty for training from July 1989 to January 1991, and active service from November 1990 to May 1991, to include service in the Persian Gulf during Operations Desert Shield and Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The file is now in the jurisdiction of the RO in Montgomery, Alabama, and this is where the appeal originates.  In November 2009, the Board determined that new and material evidence existed to reopen a claim for entitlement to service connection for the claimed joint aches.  The claim was subsequently remanded in November 2009 and December 2010, and unfortunately, must be remanded again for remedial development.  

The Veteran appeared at a Videoconference hearing in August 2007.  A transcript is of record.  

The issue of entitlement to a total disability rating based on individual unemployability as due to service-connected conditions (TDIU) has been raised by the record, but has not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served during the first Gulf War, and he has contended that he experiences a generalized aching in his joints with no identifiable pathology.  Essentially, he contends that an undiagnosed illness manifested by joint pains had causal origins in service.  In a recent letter to the Board, the Veteran's representative has contended that such a disability was either caused or aggravated by service-connected PTSD.  

Most recently, the Board remanded this claim so that a comprehensive VA examination could be afforded.  In the instructions to the examiner, the Board inquired if there were any objective indications of joint aches.  If joint aches were present, the examiner was to provide an opinion as to whether they could be attributed to a known diagnostic entity.  If such an attribution was not possible, the examiner was asked to determine if there was affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or was caused by an intervening event since departure from service, or, was a result of alcohol and/or drug abuse.  

In January 2011, a VA examination was returned that did not address the questions posited by the Board.  A vague reference was made to a history of injury to the elbow and shoulder, and the Veteran's complaint of pain since 1991 was noted.  Despite this, however, all that was assessed was left shoulder pain, not otherwise specified, and left elbow pain, not otherwise specified.  The examiner indicated that this would cause interference in employment if the Veteran was, in fact, working.  The examiner did not address whether the pain in the shoulder and elbow joints were attributable to a specific diagnostic entity (to include injury residuals), nor did he mention if there was affirmative evidence that the joint pains represented a manifestation of an undiagnosed illness present since Gulf War service or, alternatively, if there were intervening causes for an undiagnosed illness (to include substance abuse).  

Veterans, as a matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Although the examiner noted that there was pain in the left shoulder and elbow along with other symptoms related to the pain, it was not identified if this pain resulted from a diagnosed chronic disability.  Moreover, the examiner did not explain whether the joint aches were attributable to an undiagnosed illness for which affirmative evidence existed (or did not exist) to suggest a causal origin in service (or to a compensable degree within the first post-service year).  Accordingly, as the 2011 opinion did not address the questions posed by the Board, a remand is necessary for remedial development.  

As noted above, the Veteran's representative has argued a new theory of entitlement.  Specifically, it is now alleged that service-connected PTSD has either caused or aggravated a joint disability.  Should a chronic, diagnosed disability be noted upon examination, the examiner should address whether it is at least as likely as not that this condition was caused or aggravated by PTSD (or any other service-connected disability).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Schedule the Veteran for a comprehensive VA joint examination.  In this regard, the examiner is asked to provide an opinion as to whether the Veteran's noted joint pain, to include pain in the left shoulder and elbow, is attributable to a known diagnostic entity.  

a) If the answer to the question is in the affirmative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder was first manifest in service or was caused or worsened by service-connected headaches or PTSD.  A rationale must be associated with all conclusions reached.    

b)  If the answer to the question is in the negative (a diagnosis cannot be ascribed to the Veteran's joint aches), is there affirmative evidence that an undiagnosed illness was not incurred during service in the Gulf War; or was caused by an intervening event since the most recent departure from service during the Gulf War; or results from drug or alcohol abuse?  A rationale must be associated with all conclusions reached.    

3.  Following any additional indicated development, readjudicate the issues on appeal.  If the claim is not granted, issue a supplemental statement of the case to the Veteran and his representative and forward the case to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

